         Case 1:19-cv-07272-VSB-SN Document 39 Filed 03/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
JASON WINTERS,                                            :                          3/31/2021
                                                          :
                                        Plaintiff,        :
                                                          :     19-CV-7272 (VSB)
                      - against -                         :
                                                          :           ORDER
                                                          :
WARDEN K. SMALLS, et al.,                                 :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X


VERNON S. BRODERICK, United States District Judge:

        The post-discovery conference scheduled in this case for April 2, 2021 at 11:00 a.m. is

adjourned to May 27, 2021 at 11:00 a.m., and will be held by telephone. Individuals wishing to

join the conference should use the dial in 1-888-363-4749, and access code 2682448.

Accordingly, it is hereby:

        ORDERED that the Warden or other official in charge of the George R. Vierno Center

produce Jason Winters, B&C No. 3101900023, on Thursday, May 27, 2021, no later than 10:55

a.m., to a suitable location within the George R. Vierno Center that is equipped with a telephone,

for the purpose of participating by telephone in a conference with the Court and defense counsel.

If this time and date presents an inconvenience, the Warden or the Warden’s designee should

promptly inform Chambers by emailing BroderickNYSDChambers@nysd.uscourts.gov.

        Defense counsel is directed to send this Order to the Warden immediately to ensure that

the Warden has notice of the conference.
     Case 1:19-cv-07272-VSB-SN Document 39 Filed 03/31/21 Page 2 of 2




     The Clerk of Court is respectfully directed to mail a copy of this Order to Pro Se Plaintiff.

SO ORDERED.

Dated:   March 31, 2021
         New York, New York

                                                  ______________________
                                                  Vernon S. Broderick
                                                  United States District Judge




                                                  2
